Waterman, J. Appellee rented certain premises to one Kronberg, and appellant guaranty the payment of rent by the lessee. Kronberg abandoned the premises, claiming to have done- so under a verbal agreement previously made with appellee for a surrender. Appellant, being sued upon his guaranty, set up that the lease had been surrendered. The evidence came far short of establishing either an agreement to surrender or an acceptance of the abandonment as a surrender. The lease was under seal and its terms could not be varied by parol. Chapman v. McGrew, 20 Ill. 100; Humes Bros. v. Taylor, 63 Ill. 43; Barnett v. Barnes, 73 Ill. 216; Reeves v. Hyde, 14 Ill. App. 233; Breher v. Reese, 17 Ill. App. 545; Lewis v. Fish, 40 Ill. App. 372; I. C. R. R. Co. v. B. & O. & C. R. R., Co., 23 Ill. App. 531; Same v. Same, October term, Supreme Court, Ills. Appellee voluntarily introduced evidence reducing the amount, which by the terms of the lease and guaranty he was apparently entitled to recover from $550 to $131.50, and while the peremptory instruction to the jury, to find for him that amount, ought not to have been given, yet as the jury ought under the evidence to have so found, the instruction did no harm. The verdict was in accordance with the law and the evidence, and the judgment of the court below is affirmed. Affirmed.